Citation Nr: 0322419	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for temporomandibular joint 
syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from September 1993 to April 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a rating decision in February 1998, which, in part, 
denied service connection for temporomandibular joint (TMJ) 
syndrome.

The Board issued a decision in August 2000 denying service 
connection for hypertension and granting an initial rating of 
40 percent for a low back disability, from April 29, 1997, 
and an initial rating of 10 percent for tinnitus, also from 
April 29, 1997.  The Board denied a rating higher than 10 
percent for tinnitus.  The Board also remanded for further 
development the issue of service connection for TMJ syndrome.  
And this is the only remaining issue before the Board.


FINDING OF FACT

The veteran does not have TMJ syndrome attributable to his 
service in the military.


CONCLUSION OF LAW

The veteran's TMJ syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

During his February 1997 examination in anticipation of 
separation from service, it was determined the veteran had a 
mildly tender TMJ, and TMJ syndrome was diagnosed and 
described as moderate.

The veteran later underwent a VA dental examination shortly 
after service, in September 1997.  It was found that his TMJ 
function was within normal limits.  His right and left 
lateral excursions were within normal limits.  Vertical 
opening, at 40 mm, was within normal limits.  Protrusive 
excursion was within normal limits.  Deviation to the right 
or left on opening or closing was within normal limits.  
There was no clicking, popping or crepitus in joint function.  
There was no speech or mastication interference.  There was 
no palpable tenderness of the muscles of mastication.  And 
radiographs were within normal limits, as well.  

The veteran more recently underwent a VA neurological 
examination in September 1998.  He complained of experiencing 
jaw and temple bilateral pain, described as pressure-like, 
for the past two years.  

VA medical records, dated from August 1997 to January 2001, 
also were obtained.  But they do not refer to complaints, 
findings or treatment of TMJ syndrome.  

II.  Analysis

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

Up until now, this change in law has been held to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before that date and not 
yet final.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where the law or regulation changes after a claim has 
been filed, but before the administrative process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied).  But see, too, 
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
(holding that congressional enactments and administrative 
rules will not be construed to have retroactive effect unless 
their language requires this result).  In the Kuzma case, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) also noted that, as previously held in Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002), there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  The Federal Circuit Court went on to remove 
all doubt and overrule both Karnas and Holliday v. Principi, 
14 Vet. App. 280 (2001) to the extent they conflict with the 
Supreme Court's and Federal Circuit Court's authority.

In response to the recent holding in the Kuzma case, the 
Chairman of the Board has asked VA's General Counsel for 
guidance in determining the scope of that holding.  A 
response is forthcoming, but not yet of record.  So in the 
meantime, current policy must be the guide, meaning the VCAA 
still must be considered.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran by the 
supplemental statement of the case, dated in April 2002, that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
so that VA could request his private medical records for him.  
The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records also were obtained and associated with his 
claims file.  Moreover, in a letter to him dated in January 
2001, the RO requested that he advise if he had received any 
treatment for TMJ syndrome from VA or non-VA (i.e., private) 
medical sources.  He did not at first respond.  Subsequently, 
in a letter to the RO dated in May 2002, he indicated that he 
had no additional medical records pertaining to TMJ syndrome.  

Additionally, a VA dental/oral examination, scheduled for 
April 2001, was cancelled after the veteran advised that he 
was unable to attend because of employment obligations.  He 
failed to appear, without explanation, for a VA dental/oral 
examination scheduled for August 2001.  In his May 2002 
letter to the RO, he requested that another compensation 
examination for TMJ be arranged.  And one was.  But he again, 
without explanation, failed to report for a VA dental/oral 
examination scheduled for July 2002.  

The Board, then, has no choice but to the consider the 
results of the veteran's September 1997 VA dental 
examination-which he underwent shortly after service.  
See 38 C.F.R. § 3.655 (2002).

Further, the veteran has been advised of what specific 
evidence VA requested, and notified in the statement of the 
case and supplemental statements of the case what evidence 
was received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Following a general physical examination in February 1997 for 
separation from service, the diagnostic assessment was that 
the veteran had TMJ syndrome.  By contrast, after a 
comprehensive VA examination by a dentist a few months later, 
in September 1997, there were no objective clinical 
indications of TMJ syndrome.  And, although during a 
subsequent VA neurological examination about one year later, 
in September 1998, the veteran voiced complaints of jaw and 
temple pain suggestive of TMJ syndrome, the VA examiner did 
not causally relate the veteran's jaw and temple pain to his 
service in the military.  So even if the Board assumes he has 
the condition is not sufficient, in and of itself, to 
etiologically link it to his service in the military.  And 
this is the more dispositive issue.

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit Court held that, a veteran seeking disability 
benefits must establish not only the existence of the 
disability alleged, but also a connection between his 
military service and the disability.  Also found at Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Since there was uncertainty concerning the cause of the 
veteran's symptoms (his jaw and temple pain, etc.), 
particularly insofar as whether they are due to TMJ syndrome 
related to his service in the military, he was scheduled for 
several VA dental/oral examinations to obtain a medical 
opinion concerning this.  But as alluded to earlier, he 
failed to report for any of his scheduled evaluations.  They 
might well have shed light on whether he actually has TMJ 
syndrome and, if so, whether it is somehow related to his 
service in the military.  Since, however, we don't have the 
benefit of this medical opinion, this is detrimental to his 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).

On the current record, the most persuasive evidence is the 
report of the VA dentist who examined the veteran in 
September 1997 because that examiner is a specialist in the 
particular field of medicine at issue.  And in light of this, 
he presumably has expertise in identifying manifestations of 
TMJ syndrome-whereas, say, a general practitioner may not.  
See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may 
be reduced in probative value even where the statement comes 
from someone with medical training, if the medical issue 
requires special knowledge).  See also Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  In reaching a determination that the 
veteran does not have TMJ syndrome, the VA dental examiner 
provided detailed clinical findings concerning the veteran's 
jaw function.  The same cannot be said of the general 
physical examination the veteran earlier underwent in 
February 1997 in anticipation of being discharged from the 
military.



The Board assigns less probative weight to the assessment of 
the service department general medical examiner who noted TMJ 
syndrome during the veteran's separation physical 
examination.  That assessment was based on a single clinical 
finding that apparently relied mostly on the veteran's 
subjective report of TMJ pain.  A significant factor for 
assessing the probative value of a medical opinion is the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The available evidence 
demonstrates that the complaints of TMJ pain noted in service 
were not indicative of the presence of chronic TMJ syndrome, 
especially in light of the clinically unremarkable VA dental 
examination shortly after service in September 1997.

For all these reasons, the claim for service connection for 
TMJ syndrome must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for TMJ syndrome is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

